DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments and arguments

Allowable Subject Matter
Claims 1, 2, 4-23, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art was discussed in the previous Action and a summary is provided below.  While the prior art collectively teaches the general subject matter of the invention, it fails to teach.  
The paper by Vuong entitled “Mode coupling at connectors in mode division multiplexed transmission over few mode fiber” teaches an optical communications system that transmits a mode division multiplexed (MDM) optical signal.  See FIG. 7.  

    PNG
    media_image1.png
    492
    1556
    media_image1.png
    Greyscale

FIG. 7 illustrates different modes: LP01, LP11a, LP11b, LP21a, LP21b that are multiplexed together.  See also the Abstract: “mode-division multiplexed (MDM) transmission systems” and p 1449, Section 3.2: “Fig. 7 has been built … for various couples of distinct spatial modes”.
This first and second FMF are coupled to receive the MDM optical signal.  See FIG. 7: left and right FMF connected together and offset; p 1450, first paragraph: “the FMF link is limited to two butt-jointed 5-meter long FMF strands”.

See also p 1449, Section 3.2, second paragraph: “The FMF connector is emulated by a butt joint of two 5-m long FMFs (Fig. 7(c))”; p 1450, first paragraph “the FMF link is limited to two butt-jointed 5-meter long FMF strands with a view to exclusively emulate a single connector”.

Connector.
Vuong teaches to examine characteristics of connectors.  See, for example, the title “Mode coupling at connectors …”, and the Abstract: “derive the coupling matrix of the multimode connector and we numerically study the dependence of the matrix coefficients as a function of the butt-joint connection characteristics.”  See also Section 1, second paragraph, last two lines “we focus on the crosstalk coming from the connectors”.  The paper emulates and studies connectors with different offsets.  See, for example, the paragraph spanning pp 1439-1440:
The concatenation of connectors (splices) in the context of gradient-index multimode fiber systems and their impact on system performance is discussed in [10].  In this paper, by means of numerical simulations and experiments, we provide insights into the energy coupled between modes at the junction of two step-index FMFs in the presence of a transverse misalignment, as similarly done in the context of single mode fibers [11]. Such transverse misalignment is most likely to occur in connectors of any type and also in a free-space optics setup such as a spatial multiplexer (MUX) or demultiplexer (DEMUX)
FIG. 7 is an experimental setup in which connector misalignment is emulated.  See p 1449, Section 3.2, second paragraph: “The FMF connector is emulated by a butt joint of two 5-m long FMFs (Fig. 7(c))”; p 1450, first paragraph “the FMF link is limited to two butt-jointed 5-meter long FMF strands with a view to exclusively emulate a single connector”.  

Lateral Offset.
Vuong at Section 3.1, first paragraph, teaches an rcore value of 7.5 um.  FIG. 5 follows that paragraph and illustrates normalized offset D values of between 0.0 and 0.5.  This range of D values, when used with the rcore value of 7.5 um, yields an offset distance (D = d/rcore, or d = D * rcore; see Section 2.1, first paragraph) ranging between 0 and 3.75um.  This range is within the scope of the claim.
Furthermore, the horizontal line at -0.2 dB is a reference indicative of insertion loss of a SMF connector.  The first paragraph following FIG. 5 also teaches that certain components reach the -0.2 dB value at D ~ 0.18, “while for the same D, all the other coefficients present a transmission coefficient of anout -1 dB.”.  Using a normalized offset of D ~ 0.18 with the rcore value of 7.5 um cited above, yields an offset distance d = D * rcore = 0.18 * 7.5 um = 1.35um, which is within the scope of the claim.
Also, FIG. 6 illustrates power cross-coupling coefficients as a function of normalized offset D.  As with FIG. 5, the normalized offset D is between 0 and 0.5.  In the paragraph preceding FIG. 6, a D value of 0.18 is again used, which yields a value within the scope of the claim.  
In the paragraph following FIG. 8, some experimental considerations are discussed, and it is stated that “This is critical for connector crosstalk measurements with a lateral misalignment lower than about 10% of the core radius.”  This teaches that misalignments in the range of 10% of the core radius are contemplated and, using the core radius referenced above (7.5 um), a 10% misalignment is 0.75 um.  
Also, FIG. 8 illustrates experimental vs numerical estimation of the matrix cross-talk coefficients.  This uses a range of normalized offset D between 0 and 1.0, suggesting that this range of misalignment is contemplated.
Section 4, second paragraph, discusses a numerical simulation setup and uses a normalized lateral misalignment of D = 0.2.  Again, using the rcore value of 7.5 um cited above, this yields an offset distance d = D * rcore = 0.2 * 7.5 um = 1.5 um.
When this teaching is considered as a whole, using a misalignment of less than 2um would have been obvious.

The paper by Brandt-Poerce entitled “Optical Transmission”  teaches that FMF is a form of MFM.  See, for example, Brandt-Pierce, Section 17.3.2.2, second paragraph:
There has recently been renewed interest in what are called few-mode fibers, which are multimode fibers that are just the right size where a few, say 3–10 modes, can propagate. Efforts to send multiple signals through these fibers, one per polarization per mode, a sort of MIMO transmission, has met some success [9, 10]. Alternatively, MIMO can be accomplished using so-called multicore fibers, which are formed by placing several single-mode cores within one fiber [11, 12]. 

US 2017/0371217 (Chu) teaches that it was known to implement WDM with MDM.  See, for example, [0057]: 
Embodiments of the reconfigurable mode division multiplexing/demultiplexing techniques we have described may be combined with other multiplexing/demultiplexing techniques such as polarization division multiplexing and wavelength division multiplexing.

US 2016/0091668 (Nakazono) teaches that it was known to connect fibers together, with or without ferrules.  See, for example, [0002]: “The present invention relates to an optical connector that optically connects optical fibers, end faces of which abut, without using a ferrule.”  See also:
[0094] According to the present invention, since axes of two abutting optical fibers are not shifted, it is possible to suppress optical connection loss. The present invention exhibiting the achieved effect is effective for the optical connector in which end faces of the optical fibers are optically connected without using a ferrule.

The paper by Agrell entitled “Roadmap of optical communications” teaches that few mode fibers are known variations of multimode fibers.  See, for example, page 7, right column, last paragraph:
A further SDM approach is to try and establish separate distinguishable information channels within a single multimode core that supports a suitably restricted number of modes. Such fibers are referred to as few-mode fibers (FMFs). Early proof-of-principle work focussed on fibers that support two mode groups (LP01 and LP11) which guide 3 distinct spatial modes allowing for modal degeneracy. Due to the strong likelihood of significant mode-coupling in such fibers, further complicated by modal dispersion (MD), it is generally necessary to exploit electronic DSP techniques to unravel and retrieve the otherwise scrambled data—in much the same way as is done to remove the effects of polarization-mode dispersion (PMD) within current digitally-coherent SSMF systems. To minimize the DSP requirements requires fibers with low MD, and/or the development of MD compensation techniques, with excellent progress now made on both fronts. The current challenge is to scale the basic approach to a greater number of modes. Just recently results on 9 LP-mode group fibers have been reported supporting a total of 15 distinct spatial modes, with transmission over 23.8 km successfully achieved [20]. FMF-data transmission over much longer distances has also been reported, with >1000 km
US 2018/0083727 (Benner) teaches that various forms of multiplexing were known using different types of fiber in an optical communication system.  See, for example:
[0052] FIGS. 5A to 5C illustrate examples of implementing multi-channels according to a non-limiting exemplary embodiment of the present disclosure. In one embodiment, the channels (or lanes) may be implemented using wavelengths in a WDM link, as shown in FIG. 5A, using physically separated paths (or fibers) in a SDM link, as shown in FIGS. 5B and 5C, and multiplexed optical modes in a multimode fiber link (or mode division multiplexing link) (not shown). However, these are only examples, but the present disclosure is not limited thereto. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636